                                                            Exhibit A


Date Filed       Dkt. No. Applicant                              Final Fee Period      Fees            Expenses      Total


Counsel to the Debtors

 08/18/20           752      Pachulski Stang Ziehl & Jones LLP   08/05/19 – 07/31/20   $1,795,367.75   $116,844.51   $1,912,212.26
                                                                                                                                     Case 19-11739-LSS




Tax Services Provider to the Debtors

  8/28/20           763      Crowe LLP                           08/05/19 – 07/31/20    $233,061.00          $0.00    $233,061.00

Counsel to the Official Committee of Unsecured Creditors
                                                                                                                                     Doc 774-1




 08/24/20           761      Cole Schotz P.C.                    08/14/19 – 07/31/20    $554,006.00     $12,989.78    $566,995.78

Financial Advisor to the Official Committee of Unsecured Creditors

 08/24/20           762      Dundon Advisers LLC                 08/14/19 – 07/31/20    $228,810.00       $141.78     $228,951.78
                                                                                                                                     Filed 09/21/20
                                                                                                                                     Page 1 of 1




DOCS_DE:230696.1 39566/002
